ORDER
The South Carolina Commission on Continuing Legal Education and Specialization has furnished the attached list of lawyers who were administratively suspended from the practice of law on April 1, 2012, under Rule 419(b)(2), SCACR, and remain suspended as of June 1, 2012. Pursuant to Rule 419(e)(2), SCACR, these lawyers are hereby suspended from the practice of law by this Court. They shall surrender their certificates to practice law in this State to the Clerk of this Court by July 1, 2012.
Any petition for reinstatement must be made in the manner specified by Rule 419(f), SCACR. If a lawyer suspended by this order does not seek reinstatement within three (3) years of the date this order, the lawyer’s membership in the South Carolina Bar shall be terminated and the lawyer’s name will *284be removed from the roll of attorneys in this State. Rule 419(g), SCACR.
These lawyers are warned that any continuation of the practice of law in this State after being suspended by the provisions of Rule 419, SCACR, or this order is the unauthorized practice of law, and will subject them to disciplinary action under Rule 413, SCACR, and could result in a finding of criminal or civil contempt by this Court. Further, any lawyer who is aware of any violation of this suspension shall report the matter to the Office of Disciplinary Counsel. Rule 8.3, Rules of Professional Conduct for Lawyers, Rule 407, SCACR.
IT IS SO ORDERED.
/s/Jean H. Toal, C.J.
/s/Costa M. Pleicones, J.
/s/Donald W. Beatty, J.
/s/John W. Kittredge, J.
/s/Kaye G. Hearn, J.
ATTACHMENT
LAWYERS SUSPENDED FOR NON-COMPLIANCE WITH MCLE REGULATIONS FOR THE 2011-2012 REPORTING PERIOD AS OF JUNE 4, 2012
J. Reid Anderegg
PO Box 73129
North Charleston, SC 29415
James R. Berry
PO Box 186
Cottageville, SC 29435
William A. Boyd
302 Main Street
Andrews, SC 29510
INTERIM SUSPENSION (7/14/11)
James Michael Brown
102 Greenbow Court
Columbia, SC 29212
*285INTERIM SUSPENSION (4/13/11)
Mark F. Dahle
PO Box 6629
Lakeland, FL 33807
ONE YEAR SUSPENSION (7/25/11)
Margaret L. Drake
3722 Heyward Street
Columbia, SC 29205
Douglas F. Gay
PO Box 10506
Rock Hill, SC 29731
INTERIM SUSPENSION (1/13/12)
Donna S. Givens
125 Misty Oaks Place
Lexington, SC 29072
9-MONTH SUSPENSION (2/7/11)
Chad B. Hatley
PO Box 51
North Myrtle Beach, SC 29597
INTERIM SUSPENSION (9/28/11)
Christopher M. Hill
2672 Bayonne Avenue
Sullivan’s Island, SC 29482
SUSPENDED BY SC BAR (2/1/12)
Christine A. Hofmann
210 Joey Drive
St. Augustine, FL 32080
Gary D. James, Sr.
PO Box 806
North Myrtle Beach, SC 29597
INTERIM SUSPENSION (11/15/11)
*286Kenneth C. Krawcheck
310 Broad Street, Apartment 14-S
Charleston, SC 29401
Wilton Darnell Newton
PO Box 887
Easley, SC 29641
INTERIM SUSPENSION (11/17/11)
Anthony C. Odom
262 Eastgate Drive, PMB 185
Aiken, SC 29803
INTERIM SUSPENSION (5/17/06)
Richard J. Raeon
253 de la Gaye Point
Beaufort, SC 29902
SUSPENDED BY SC BAR (2/1/12)
Sara Jayne Rogers
347 Southport Drive
Summerville, SC 29483
INTERIM SUSPENSION (12/9/11)
Chawah P. Sanders
4500 Bowling Boulevard, Suite 200
Louisville, KY 40207
Michael D. Shavo
4017 Yale Avenue
Columbia, SC 29205
INTERIM SUSPENSION (9/22/09)
Jeffery Glenn Smith
171 Church Street, Suite 160
Charleston, SC 29401
INTERIM SUSPENSION (1/13/12)
James H. Swiek
*2871421 Bull Street
Columbia, SC 29201
SUSPENDED BY SC BAR (2/1/12)
Andrea L. Taylor
2027 Country Manor Drive
Mt. Pleasant, SC 29466
SUSPENDED BY SC BAR (2/1/12)
John Michael Turner, Jr.
1085 Shop Road, Apartment 436
Columbia, SC 29201
Deborah W. Witt
14525 Cabarrus Station Road
Midland, NC 28107
SUSPENDED BY SC BAR (2/1/12)
Ted W. Wooten III
8205 Dunwoody Place, Building 19
Atlanta, GA 30350